DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     			           CROSS REFERENCES TO RELATED APPLICATION
2.          The present application claims the benefit of priority to Japanese Patent Application No. 2017-221166 filed on 16 November 2017 and Japanese Patent Application No. 2018-166131 filed on 5 September 2018, the contents of which are incorporated herein by reference in their entirety. 

Claims status                                                
3.                 Claims 1, 2, 4-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7-9, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 7-9 and new claims 10-13, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 7-9, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 7-9, groups ll, as set forth in the Office action mailed on 06/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.        

4.          Claims 1, 2, 4-13 are allowed.                                                               
                                                                          Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
6. 	Regarding Claims 1, 2, 4-6, the prior art failed to disclose or reasonably suggest an electrolessly-plated Ni film/an electrolessly-plated Pd film/an electrolessly-plated Au film or an electrolessly-plated Ni film/an electrolessly-plated Au film on the Au electrode pad, wherein the electrolessly-plated Ni film contains 2% by mass to 15% by mass of P. 

7. 	Regarding Claims 7-9, the prior art failed to disclose or reasonably suggest forming the electrolessly-plated Ni film/the electrolessly-plated Pd film/the electrolessly-plated Au film or the electrolessly- plated Ni film/the electrolessly-plated Au film on the Au electrode pad by the steps indicated in (1) to (6) below: (1) a degreasing step (2) an etching step (3) a pre-dipping step (4) a Pd catalyst application step (5) an electroless Ni plating step (6) an electroless Pd plating step and electroless Au plating step or an electroless Au plating step. 

8. 	Regarding Claims 10-13, the prior art failed to disclose or reasonably suggest wherein the semiconductor substrate has a passivation film, the passivation film is formed on the Au electrode pad and has an opening for exposing the Au electrode pad, the Au electrode pad has, at the opening, the electrolessly-plated Ni film/the electrolessly-plated Pd film/the electrolessly-plated Au film or the electrolessly- plated Ni film/the electrolessly-plated Au film formed thereon, and the Au electrode pad is etched by 1 nm or more in a region on which the electrolessly-plated Ni film is formed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899